352 F.2d 64
Alvin Lee ALLEN, Appellant,v.H. L. HANCHEY, Warden of Louisiana State Penitentiary atAngola, Appellee.
No. 22553.
United States Court of Appeals Fifth Circuit.
Oct. 21, 1965.

Jack Peebles, New Orleans, La., for appellant.
Teddy W. Airhart, Jr., Asst. Atty. Gen., Jodie W. Stout, Asst. Atty. Gen., Baton Rouge, La., Jack P. F. Gremillion, Atty. Gen. State of Louisiana, for appellee.
Before JONES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant applied to the district court for a writ of habeas corpus asserting that he was not provided with or advised of his right to counsel.  At the time the matter was before the district court it had not been decided by this Court that the doctrine announced in Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799, 93 A.L.R. 2d 733, had a retroactive effect.  The district court held that the principles announced in Gideon were not retroactive.  In Williams v. State of Alabama, 5 Cir., 341 F.2d 777, it was held that Gideon should be given retroactive effect.  Whatever doubt may have existed at the time of the hearing before the district court as to whether an accused should have been advised of his right to counsel at the time of his arraignment has also been put at rest by Williams v. State of Alabama, supra, where it was held that the right to counsel exists at that time.  The judgment of the district court denying the application for the issuance of a writ of habeas corpus is reversed and the case remanded for further consideration.


2
Reversed and remanded.